UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 Form 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended December 28, 2013 Commission File Number0-01989 Seneca Foods Corporation (Exact name of Company as specified in its charter) New York 16-0733425 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 3736 South Main Street, Marion, New York (Address of principal executive offices) (Zip Code) Company's telephone number, including area code315/926-8100 Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerþNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨Noþ The number of shares outstanding of each of the issuer's classes of common stock at the latest practical date are: Class Shares Outstanding at January 24, 2014 Common Stock Class A, $.25 Par Common Stock Class B, $.25 Par Seneca Foods Corporation Quarterly Report on Form 10-Q Table of Contents Page PART 1 FINANCIAL INFORMATION Item 1 Financial Statements: Condensed Consolidated Balance Sheets-December 28, 2013, December 29, 2012 andMarch 31, 2013 1 Condensed Consolidated Statements of Net Earnings-Three and Nine Months Ended December 28, 2013 and December 29, 2012 2 Condensed Consolidated Statements of Comprehensive Income-Nine Months Ended December 28, 2013 and December 29, 2012 2 Condensed Consolidated Statements of Cash Flows-Nine Months Ended December 28, 2013 and December 29, 2012 3 Condensed Consolidated Statements of Stockholders' Equity-Nine Months Ended December 28, 2013 4 Notes to Condensed Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 19 Item 4 Controls and Procedures 20 PART II OTHER INFORMATION Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Mine Safety Disclosures 21 Item 5 Other Information 21 Item 6 Exhibits 21 SIGNATURES 23 SENECA FOODS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Per Share Data) Unaudited Unaudited December 28, December 29, March 31, ASSETS Current Assets: Cash and Cash Equivalents $ $ $ Accounts Receivable, Net Inventories Finished Goods Work in Process Raw Materials and Supplies Total Inventories Deferred Income Tax Asset, Net Refundable Income Taxes - - Other Current Assets Total Current Assets Property, Plant and Equipment, Net Deferred Income Tax Asset, Net Other Assets Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Notes Payable $ $
